ORDER

PER CURIAM.
AND NOW, this 14th day of February, 2008, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by petitioner, is:
Whether the Superior Court misapplied the unambiguous language of the 2002 amendment to the compulsory joinder rule, 18 Pa.C.S.A. § 110, that limited the rule by requiring joinder of only crimes that “occurred within the same judicial district” as a former prosecution, an amendment that this Court has not yet authoritatively interpreted?
Petitioner’s Application to File Amended Petition for Allowance of Appeal is DENIED.